[Cite as Cincinnati Bar Assn. v. Statzer, 126 Ohio St.3d 1226, 2010-Ohio-3990.]




                     CINCINNATI BAR ASSOCIATION v. STATZER.
                        [Cite as Cincinnati Bar Assn. v. Statzer,
                        126 Ohio St.3d 1226, 2010-Ohio-3990.]
       (No. 2003-1109 — Submitted July 6, 2010 — Decided July 20, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                   __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Joni Elizabeth Statzer, Attorney
Registration No. 0067179, last known business address in Nampa, Idaho.
        {¶ 2} The court coming now to consider its order of June 29, 2006,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent until
board costs plus accrued interest are paid in full, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Cincinnati Bar Assn. v. Statzer, 110 Ohio
St.3d 1402, 2006-Ohio-3295, 850 N.E.2d 65.
        BROWN,       C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,         O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                               ______________________